DETAILED ACTION
Status of the Claims
This is in response to the amendment filed on 11/30/21.  Claim 16 has been newly added and no claim has been cancelled. Therefore, Claims 1-16 are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites the limitation “the body fluid or bodily secretion of the living body...” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 103
Claims 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al. (Yajima; US 2016/0154256) in view of Veltz (US 2017/0173262).
Regarding Claim 1, Yajima discloses a measuring system (Abstract) comprising:
a measuring device (11 of Figs 1-4) that is attached to a living body ([0009] wearable on an eyeball), the measuring device including a power generation unit (21 of Fig 3) that generates an electromotive force ([0094] electromotive force) through a reaction of biomolecules ([0049] chemical reaction from sugar in blood or tears), a measuring circuit (63, 71 of Fig 3, [0091] power managing unit 63 includes an A/D conversion unit 71…and converts the electricity generation amount in the power generating unit 21 to a digital value) configured to generate information about the electromotive force and a memory circuit (82 of Fig 3 recording unit) that stores the information ([0094] processing unit 81 finds the concentration of the sugar component contained in the tear of the user from the value indicating the electricity generation amount supplied from the A/D conversion unit 71, and supplies the resulting value of the concentration to the recording unit 82 to cause the value to be recorded) about the electromotive force ([0094] since the electromotive force in the power generating unit 21 is determined by the concentration of the sugar component, the concentration of the sugar component can be detected on the basis of the electromotive force), the power generation unit (21) supplying the electromotive force to the measuring circuit (63,71) as a power-supply voltage ([0117] input voltage supplied from power generating unit 21) with neither boosting of the electromotive force nor stepping down of the electromotive force ([0090]  the power managing unit 63 supplies the electric power obtained in the power generating unit 21 voltage step-up or voltage step-down on the electric power generated in the power generating unit 21, managing unit); so the power that is supplied directly from 21 to 63, as shown by the arrow in Fig 3, isn’t boosted or stepped down); and
a container device ([0213] the external device 41 shown in FIG. 3 or FIG. 4 is provided in the case body 281 of Fig 11) for storing the measuring device, the container device receiving the information about the electromotive force, which is stored in the memory circuit, using a processing unit 81 estimates the health condition, feeling, or stress condition of the user on the basis of the concentration value of the sugar component recorded in the recording unit 82, and supplies the estimation result to the input/output unit 53; [0103] the communication managing unit 95 supplies the information supplied from the processing unit 81 via the input/output I/F 91 to the communication module 96 and causes the information to be transmitted to the external device 41) when the measuring device is stored in the container device ([0210] performing data communication during the storage of the wearable device 271).
Yajima does not explicitly disclose using near-field communication.
In the same field of endeavor, Veltz teaches a medical system comprising one or more sensors associated with a patient to monitor medical conditions of a patient. Veltz discloses using near-field communication with a contact lens ([0265] contact lens uses NFC communication).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Yajima to use NFC as taught by Veltz, in order to reduce 

Regarding Claim 2, Yajima discloses the power generation unit generates the electromotive force using sugars in the body fluid or bodily secretion of the living body lectric power obtained from the tear of the user, [0009], [0046], [0055] operating power comes from the generation).
 

Regarding Claim 5, Yajima discloses the measuring device is mounted to a contact lens, and the body fluid or bodily secretion of the living body is a tear ([0040], [0045] contact lens measuring from tears of an eyeball).










a power generation unit (21 of Fig 3) that generates an electromotive force using sugars in a body fluid or bodily secretion of the living body ([0049] chemical reaction from sugar in blood or tears);
a measuring circuit (63, 71 of Fig 3, [0091] power managing unit 63 includes an A/D conversion unit 71…and converts the electricity generation amount in the power generating unit 21 to a digital value) configured to generate information about the electromotive force, ([0094] processing unit 81 finds the concentration of the sugar component contained in the tear) the power generation unit supplying the electromotive force to the measuring circuit as a power- supply voltage ([0117] input voltage supplied from power generating unit 21) with neither boosting of the electromotive force nor stepping down of the electromotive force ([0090] the power managing unit 63 supplies the electric power obtained in the power generating unit 21 or the electric power stored in the electricity storage element 22 to the processing circuit 52 and the input/output unit 53 [note: power generating unit supplies voltage to both the power managing unit (63 of Fig 3) and the regulator (61 of Fig 3), which boosts or steps down the power ([0088]); so the power that is supplied directly from 21 to 63, isn’t boosted or stepped down by the regulator); a memory circuit (82 of Fig 3 recording unit) that stores the information about the electromotive force ([0094] processing unit 81 finds the concentration of the sugar component contained in the tear of the user from the value indicating the electricity generation amount supplied from the A/D conversion unit 71, and supplies the resulting value of the concentration to the recording unit 82 to cause the value to be recorded…since the electromotive force in the power generating unit 21 is determined by the concentration of the sugar component, the concentration of the sugar component can be detected on the basis of the electromotive force); and 
a transmission unit (53 including 96 of Fig 3) that transmits the information about the power generation amount stored in the memory circuit to a container device using a processing unit 81 estimates the health condition, feeling, or stress condition of the user on the basis of the concentration value of the sugar component recorded in the recording unit 82, and supplies the estimation result to the input/output unit 53; [0103] the communication managing unit 95 supplies the information supplied from the processing unit 81 via the input/output I/F 91 to the communication module 96 and causes the information to be transmitted to the external device 41) when the measuring device is stored in the container device ([0210] performing data communication during the storage of the wearable device 271*).
Yajima does not explicitly disclose using near-field communication.
In the same field of endeavor, Veltz teaches a medical system comprising one or more sensors associated with a patient to monitor medical conditions of a patient. Veltz discloses using near-field communication with a contact lens ([0265] contact lens uses NFC communication).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Yajima to use NFC as taught by Veltz, in order to reduce interference from other sources of signals, and to provide an economical and longer lasting system for monitoring individuals, as suggested by Veltz ([0004])


Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima in view of Takaki et al. (Takaki; 2019/0293964).
Regarding Claim 12, Yajima discloses a measuring device to be attached to a living body (Abstract), comprising:
a power generation unit (21 of Fig 3) that generates a first electromotive force using sugars in a body fluid or bodily secretion of the living body ([0049] chemical reaction from sugar in blood or tears);
a conversion circuit (63, 71 of Fig 3) that uses the first electromotive force as a power-supply voltage ([0117] input voltage supplied from power generating unit 21) and converts the first electromotive force into a digital signal ([0091] power managing unit 63 includes an A/D conversion unit 71…and converts the electricity generation amount in the power generating unit 21 to a digital value), the power generation unit supplying the electromotive force to the conversion circuit as a power-supply voltage with neither boosting of the electromotive force nor stepping down of the electromotive force ([0090] the power managing unit 63 supplies the electric power obtained in the power generating unit 21 or the electric power stored in the electricity storage element 22 to the processing circuit 52 and the input/output unit 53 [note: power generating unit supplies voltage to both the power managing unit (63 of Fig 1) and to the regulator (61 of Fig 3), which boosts or steps down the power ([0088]); so the power that is supplied directly from 21 to 63, isn’t boosted or stepped down by the regulator);
a transmission circuit (53 including 96 of Fig 3) that transmits information about the digital signal using a wireless communication method (([0095] processing unit 81 estimates the health condition, feeling, or stress condition of the user on the basis of the concentration value of the sugar component recorded in the recording unit 82, and supplies the estimation result to the input/output unit 53; [0103] the communication managing unit 95 supplies the information supplied from the processing unit 81 via the input/output I/F 91 to the communication module 96 and causes the information to be transmitted to the external device 41) when the measuring device is stored in the container device ([0210] performing data communication during the storage of the wearable device 271).
While Yajima discloses that the conversion circuit is only connected to the power generation circuit ([0091]) and a separate power supply (energy storage element 22 of Fig 3), Yajima does not explicitly disclose that the power supply that supplies electric power to the transmission circuit does not supply electric power to the conversion circuit.
In the same field of endeavor, Takaki teaches a pinhole contact lens including a pinhole lens member which contains a lens member fittable onto a cornea of a person, a circular pinhole region arranged approximately in a center of the lens member and forming a pinhole image on a retina of a wearer, a light-shielding region provided on an outer peripheral side of the pinhole region and shielding light, and a transparent region provided on an outer peripheral side of the light-shielding region and transmitting the light; and performs light processing on any light transmitted via the transparent region.
Takaki discloses that the power supply supplies electric power to the transmission circuit without supplying electric power to the conversion circuit (Fig. 5, [0103] the power supply unit powers the wireless communication unit, there is no conversion circuit disclosed in between).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Yajima to use a power supply as taught by Takaki.
The motivation for such a modification would be to allow the communicator to use more power and have further range.
the power managing unit 63 supplies the electric power obtained in the power generating unit 21 or the electric power stored in the electricity storage element 22 to the processing circuit 52 and the input/output unit 53 [note: 63 supplies power to the transmission circuit 53, and can gather that from storage element 22]).   



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima and Takaki further in view of AN et al. (An; 2018/0136492).
Regarding Claim 13, Yajima doesn’t disclose the power supply is a solar cell.
In the same field of endeavor, An teaches a contact lens including an energy harvesting unit. The contact lens includes a sensor that detects biometric information of a user, and a power that transforms a dynamic energy generated by a movement of an eye part of the user into electrical energy and provides the sensor with the electrical energy.
An discloses a power supply is a solar cell ([0003] supplying power through solar).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Yajima to use a solar power as taught by An.
The motivation for such a modification would be to further supplement the energy generation to ensure there is enough to operate the system.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima and Takaki and An, further in view of Kanai et al. (Kanai; 2006/0152200).
13>Regarding Claim 14, Yajima and An do not disclose a booster circuit that is activated according to an activation signal generated by the conversion circuit and boosts a second electromotive force generated by the solar cell.
In the same field of endeavor, Kanai teaches a booster circuit generates a boosted output by boosting a low voltage output supplied as a target to be boosted and feeds back a part of the boosted output, an output by the booster circuit itself, to the booster circuit as operation energy. An auxiliary booster circuit outputs start-up energy generated based on a low voltage output to the booster circuit as start-up energy that is necessary for starting up the booster circuit.
Kanai discloses further comprising a booster circuit that is activated according to an activation signal generated by the conversion circuit and boosts a second electromotive force generated by the solar cell (Fig. 2, [0075] booster circuit is used on the solar output).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Yajima in view of An to use a booster circuit as taught by Kanai.
The motivation for such a modification would be to ensure the output of the solar cell has high enough voltage for the load.





Allowable Subject Matter
Claims 7-11, 15 are allowed.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive for the following reasons:
Arguments:
Applicant argues that none of the cited references teaches or remotely suggests the feature "the power generation unit supplying the electromotive force to the measuring circuit as a power-supply voltage with neither boosting of the electromotive force nor stepping down of the electromotive force," recited in amended independent claims 1 and 6 and "the power generation unit supplying the electromotive force to the conversion circuit as a power-supply voltage with neither boosting of the electromotive force nor stepping down of the electromotive force," recited in amended independent claim 12.
It is respectfully submitted that Yajima teaches that the power managing unit 63 supplies the electric power obtained in the power generating unit 21 or the electric power stored in the electricity storage element 22 to the processing circuit 52 and the input/output unit 53 ([0090]).  That is, the power generating unit supplies voltage to both the power managing unit (63 of Fig 1) regulator 61 performs voltage step-up or voltage step-down on the electric power generated in the power generating unit 21, managing unit).  So the power that is supplied directly from 21 to 63 as shown by the arrow in Fig 3 is not boosted or stepped down 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685